Exhibit 10.9

 

 

 

TECO DIVERSIFIED, INC.

RETENTION AND CONFIDENTIALITY AGREEMENT AND GENERAL RELEASE

 

 

 

THIS RETENTION AND CONFIDENTIALITY AGREEMENT AND GENERAL RELEASE (the
"Agreement") is made and entered into this 14 day of August, 2014 by and between
TECO DIVERSIFIED, INC. (the "Company"), and CLARK TAYLOR (the "Employee").

 

WHEREAS, the Employee is currently employed by a subsidiary of the Company; and

 

WHEREAS, the Company is considering selling TECO Coal Corporation and its
subsidiaries (collectively “TCC”) (the “Potential Transaction”); and

 

WHEREAS, the Employee’s continued employment through the Closing (defined as the
transfer of ownership of TCC to an unrelated third party) of the Potential
Transaction (“Closing Date”) is critical to the success of both the Company and
the Potential Transaction; and

 

WHEREAS, the parties have mutually agreed to enter into the following Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
hereby agreed as follows:

 

1. PURPOSE OF AGREEMENT

 

The Company desires the continued employment and cooperation of the Employee
during the period commencing as of the date hereof through the Closing Date (the
“Employment Period”). However, notwithstanding anything to the contrary in this
Agreement, the Employee shall continue to be an “at will” employee.

 

2. TERMINATION OF THE AGREEMENT

 

This Agreement will terminate and the Company will not owe the Employee any
payment under this Agreement on the earliest to occur of the following, however,
the Employee's obligations relating to confidentiality and the Company’s rights
under Sections 5. and 6. will survive such termination:

 

(a)  the date that Employee either voluntarily terminates his employment or is
terminated for Cause prior to the end of the Employment Period;

 

(b)  the date that the Employee receives notice that the Company has decided to
not pursue the Potential Transaction.

 

3. CAUSE DEFINITION

 

For purposes of this Agreement, termination by TCC of the Employee’s employment
for “Cause” shall mean a termination following TCC's Employee Job Performance
Discipline process.

 



-1-

 

--------------------------------------------------------------------------------

4. RETENTION PAYMENT

 

In accordance with the terms of this Section, the Company shall pay or cause TCC
to pay the Employee a retention payment of $489,600.00 (the “Retention
Amount”).  The payment of the Retention Amount is contingent on: (i) the
Employee delivering to the Company a signed Release attached as Exhibit A
effective through the Closing Date and not revoking the Release before its
effective date (the “Release”) and (ii) the Employee remaining employed with TCC
through the Closing Date.  If the contingencies are met the payment shall be
paid within twenty (20) days following the Closing Date. The payment made to the
Employee shall be reduced to reflect the withholding of all required applicable
taxes.

 

5. CONFIDENTIALITY AND OTHER CONDUCT

 

(a) The Employee recognizes and acknowledges that during the course of his
employment with TCC, he has been exposed to, has had access to, and has had
disclosed to him information and material developed specifically by and for the
benefit of TCC and sensitive and/or proprietary information, business planning
and operations information, strategic, financial, business and plant security
information, business practices and procedures, and specific TCC procedures
related thereto and to other matters, including without limitation trade
secrets, trademarks, service marks, trademarked and copyrighted material,
patents, patents pending, financial and data processing information, data bases,
interfaces, and/or source codes, TCC procedures, specifications, commercial
information or other TCC or customer records including any information or
material belonging to others which has been provided to TCC on a confidential
basis, all of which are hereinafter referred to as "Confidential Information."

 

(b) The Employee also agrees to maintain in strict confidence the Confidential
Information and agrees not to make any unauthorized disclosures to any third
party or to use same to benefit himself or any third party.  The Employee shall
be prohibited from using, duplicating, reproducing, copying, distributing, or
disclosing all covered information regardless of form or purpose, including
without limitation, verbal disclosure, data, documents, electronic media or any
other media form.  The Employee agrees to abide by the non-disclosure and
non-use obligations relating to TCC records, information, and property contained
in TECO Energy’s Code of Ethics and Business Conduct.

 

(c) The restrictions on the Employee's disclosure of Confidential Information
set out herein do not apply to such information that (i) is now, or hereafter
becomes, through no act or failure to act on the part of the Employee, generally
known or available to the public or (ii) is required to be disclosed by a court
of competent jurisdiction or by an administrative or quasi‑judicial body having
jurisdiction over the subject matter after the Employee has given TCC reasonable
prior notice of such disclosure requirement.

 

(d) The restrictions herein do not apply to the use for the benefit of any
purchaser of TCC of Confidential Information that is predominately related to
TCC and is transferred with TCC as part of the Potential Transaction described
in the recitals above.

 

(e) The Employee agrees to conduct himself in all actions or conduct relating to
TCC in a manner consistent with existing TCC policy and to refrain from engaging
in any conduct that holds TCC up to ridicule in the community or that
jeopardizes or adversely affects the business or reputation of TCC.

 

(f) For the purpose of this section the term " TCC" shall mean TECO Energy,
Inc., TECO Diversified, Inc., TECO Coal Corporation, and all of their
subsidiaries and affiliates.

 



-2-

 

--------------------------------------------------------------------------------

6. REMEDIES FOR BREACH BY EMPLOYEE

 

Employee acknowledges that damages at law will be an insufficient remedy if
Employee violates the terms of this Agreement, and that the Company would suffer
a decrease in value and irreparable damage as a result of such
violation.  Accordingly, upon a violation by Employee of any of the covenants
set forth herein, particularly the confidentiality provisions contained in
Section 5., the Company without excluding or limiting any other available
remedy, shall be entitled to the following remedies:

 

(1) Upon posting a reasonable bond and filing with a court of competent
jurisdiction an appropriate pleading and affidavit specifying each obligation
breached by Employee, automatic entry by a court having jurisdiction of an order
granting an injunction or specific performance compelling Employee to comply
with that obligation, without proof of monetary damage or an inadequate remedy
at law; and

 

(2) Repayment by the Employee to the Company of the Retention Payment made to
the Employee pursuant to Section 4.

 

(3) Reimbursement of all costs and expenses incurred by the Company in enforcing
those obligations or otherwise defending or prosecuting any litigation arising
out of Employee’s obligations, including premiums for bonds, fees for experts
and investigators, and legal fees, costs, and expenses incurred before a lawsuit
is filed and in trial, appellate, bankruptcy and judgment-execution proceedings.

 

The foregoing remedies are cumulative to all other remedies afforded by law or
in equity, and the Company may exercise any such remedy concurrently,
independently or successively.  

 

7. EFFECT ON PREVIOUS AGREEMENTS

 

This Agreement supersedes and replaces any other previous agreement between the
parties concerning retention payments or the matters addressed in this
Agreement.  All such earlier Agreements shall be null and void with neither
party having remaining obligations under the Agreements.

 

8. SURVIVAL OF THE AGREEMENT

 

Neither completion of payment hereunder nor termination of this Agreement shall
be deemed to relieve Employee or Company of any rights or obligations hereunder
which by their very nature survive the completion of payment by Company,
including without limitation, Sections 5. and 6. hereof.

 

9. ENTIRE AGREEMENT

 

The Employee acknowledges and agrees that this Agreement contains the entire
agreement between himself and Company, including TCC, and that no statements or
promises have been made by either party concerning the contents of this
Agreement other than as expressly contained in this document.

 

10. EFFECTIVE DATE

 

This Agreement shall be governed by the laws of the State of Kentucky and shall
become effective upon the execution and delivery of both parties to the
Agreement.

 



-3-

 

--------------------------------------------------------------------------------

11. STATEMENT OF UNDERSTANDING

 

The Release attached as Exhibit “A” contains the notices setting forth the
rights of the Employee under the Older Workers’ Benefit Protection Act (29 USC
§626) relating to the forty-five (45) day consideration period commencing on the
date hereof and the rescission period relating to the Employee's execution of
the Release.

 

IN WITNESS WHEREOF, TECO DIVERSIFIED, INC. and CLARK TAYLOR have caused this
instrument to be executed as of the date first written above.

 

TECO DIVERSIFIED, INC.,

A FLORIDA CORPORATION

 

BY: /s/ Sandra W. Callahan

Sandra W. Callahan

Vice President and Assistant Secretary

 

 

CAUTION! READ BEFORE SIGNING

 

 

 

BY: /s/ Clark Taylor

Clark Taylor

DATE SIGNED: 8/14/14

 



-4-

 

--------------------------------------------------------------------------------

CLARK TAYLOR

TECO DIVERSIFIED, INC.

EXHIBIT A

RELEASE OF CLAIMS

 

 

 

 

For and in consideration of the payment to be made to the Employee pursuant to
Section 4. of the Retention and Confidentiality Agreement and General Release
("Agreement"), the Employee, for himself, his heirs, executors, administrators,
successors and assigns acknowledges that the payment being made as consideration
is in addition to anything of value to which he is entitled and accordingly
hereby releases and agrees to hold harmless the Company and TCC (which, for
purposes of this section includes their subsidiaries and affiliates, and any
agent, officer, director or employee thereof) from all claims, rights, causes of
action or liabilities of whatever nature, whether at law or in equity, or
damages (compensatory, consequential or punitive) against the Company and TCC
that the Employee, his heirs, executors, administrators, successors, and
assigns, may now have or hereafter can, shall or may have for, upon, or by
reason of any matter, cause or thing, whatsoever, that has happened, developed,
accrued or occurred on or before the date of execution of this Release, arising
out of the Employee's employment with TCC while TECO Energy, Inc. was the
indirect owner of TCC or the Agreement (other than Workers' Compensation claims
pending or otherwise related to such employment or failure to make the payment
under Section 4. of the Agreement) with or termination of employment from TCC
while it was a subsidiary of TECO Energy, Inc. or retirement hereunder,
including, but not limited to, claims for wrongful termination, discrimination,
retaliation, invasion of privacy, defamation, slander, and/or intentional
infliction of emotional distress, any rights to a grievance proceeding and those
arising under any federal, state, or local discrimination or civil rights or
labor laws and/or rules or regulations, and/or common law, whether in contract
or in tort, as they relate to the employment relationship of the
Employee/Employer (including without limitation claims arising under the Age
Discrimination in Employment Act, the Older Workers' Benefit Protection Act (29
USC §626), Title VII of the Civil Rights Act of 1964, Worker Adjustment and
Retraining Notification Act (29 USC §2101-2109), the Americans with Disabilities
Act, the Family and Medical Leave Act, the Employee Retirement Income Security
Act, and any other Kentucky statues relating to employment other than Workers’
Compensation laws, as such laws have been or may be amended from time to time).

 

The Company and the Employee agree that by entering into this Release the
Employee does not waive claims that may arise after the date of execution of
this Release.

 

The Employee acknowledges and agrees that this Release shall not be construed as
an admission by the Company of any improper or unlawful actions or of any
wrongdoing whatsoever against the Employee or any other person, and the Company
expressly denies any wrongdoing whatsoever against the Employee or any other
employee.

 

For the purposes of this Release, "TCC" shall include TECO Diversified, Inc.,
TECO Coal Corporation, its ultimate parent, TECO Energy, Inc. and their
subsidiaries and affiliates, and any agent, officer, director, or employee
thereof.

 

 



-5-

 

--------------------------------------------------------------------------------

THE EMPLOYEE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS RELEASE, KNOWS AND
UNDERSTANDS THE CONTENTS CONTAINED IN IT, HAS BEEN GIVEN THE OPPORTUNITY TO
CONSIDER THE RELEASE FOR AT LEAST FORTY-FIVE (45) DAYS COMMENCING THE DAY AFTER
THE EMPLOYEE RECEIVED THE RETENTION AND CONFIDENTIALITY AGREEMENT.  THE COMPANY
HAS ADVISED HIM TO CONSULT AN ATTORNEY IF HE DESIRES, AND HE HAS BEEN GIVEN THE
OPPORTUNITY TO DO SO.  FURTHER, THE EMPLOYEE UNDERSTANDS THAT HE MAY RESCIND THE
RELEASE AT ANY TIME DURING THE SEVEN (7) DAYS IMMEDIATELY FOLLOWING ITS
EXECUTION.  THE EMPLOYEE DOES FREELY AND VOLUNTARILY ASSENT TO ALL OF ITS TERMS
AND CONDITIONS AND SIGNS THIS RELEASE AS HIS OWN FREE ACT AND RECOGNIZES THAT BY
DOING SO HE IS RELEASING THE COMPANY AND TCC FROM ANY LIABILITY UNDER THE OLDER
WORKERS’ BENEFIT PROTECTION ACT.

 

This Release will be governed by the Laws of the State of Kentucky and shall
become effective at the close of business on the seventh day following the
execution and delivery of the Release by the Employee (the “Rescission
Period”).  At any time during the Rescission Period the Employee may rescind
this Release by giving written notice to the Company at its Human Resources
Department.

 

 

 

WITNESSES

 

 

 

BY:  EXHIBIT ONLY – DO NOT SIGN

 

 

Clark Taylor

DATE SIGNED: _____________________

 



-6-

 